PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/744,649
Filing Date: 12 Jan 2018
Appellant(s): HOLLMIG, Ralph



__________________
Richard A. Gollhofer
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 09 February 2021.

(1) Grounds of Rejection to be Reviewed on Appeal

Every ground of rejection set forth in the Office action dated 11 November 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 15-17, 21-22, 24, 27-29, 33, and 35-37 are rejected under 35 U.S.C. 103 as being unpatentable over Schockmel et al. (hereinafter “Schockmel” US 2004 / 0104948) in view of Crowder et al. (hereinafter “Crowder” US 2016 / 0267577) and further in view of Rosenstock et al. (hereinafter “Rosenstock” US 2015 / 0234470).
(It should be noted that the Rosenstock et al. reference was submitted by the applicant via Information Disclosure Statement received 01 July 2020 as references “AH,” “AL,” and “AJ,” and which is also published as “US 2015 / 0234470” cited herein).

As pertaining to Claim 15, Schockmel discloses an operator control system (i.e., a display and virtual interface control system) for operating at least one function (i.e., a control function) in an interior of a vehicle (see Para. [0005]-[0009]), comprising:
a display generator (i.e., a holographic projector and screen) configured to holographically display at least one virtual operator control element (i.e., a virtual control element) assigned to at least one function (i.e., a control function), after activation of a display area (i.e., after a situation is effected in which the operation of a certain function is necessary and/or makes sense for user control) assigned to the at least one function (i.e., control function) in the interior of the vehicle (see Para. [0013]-[0014]);
a detection and sensing device (i.e., a contactless detection device) configured to detect and sense at least one gesture (i.e., hand movement) by a vehicle occupant as an operator control input (i.e., a switching or operation intention) upon the at least one virtual operator control element (i.e., the virtual control element; see Para. [0016]-[0017] and [0020] with Para. [0010]-[0012]); 
a controller (i.e., functional programming and/or implementation of a processor) configured to activate the display generator (i.e., a holographic projector and screen) automatically (i.e., after a situation is effected in which the operation of a certain function is necessary and/or makes sense for user control; see Para. [0014]) to 
a computing unit (i.e., a processor implicit in the functionality of the operator control system) configured to interpret the at least one gesture (i.e., hand movement) as the operator control input (i.e., switching or operation intention) and to initiate an implementation, corresponding to the operator control input (i.e., the switching or operation intention), of the at least one function (i.e., the control function; see Para. [0009]-[0012]).

Schockmel does not explicitly state that the display generator is automatically activated only when a hand of the vehicle occupant is within a defined operative area assigned to activation of the display generator and operation of the at least one virtual operator control element holographically displayed by the display generator.
However, in the same field of endeavor, Crowder discloses (see Fig. 6 and Fig. 21) a holographic display system and associated operator control system (see Page 3, Para. [0046]-[0047]), wherein a holographic display generator is activated automatically (see (2110) in Fig. 21) only when a user is within a defined operative area (i.e., within a given detected proximity of the system) assigned to activation of the display generator and operation of at least one virtual operator control element holographically displayed by the display generator (see Page 8, Para. [0088] with Page 3, Para. [0047] and Page 4, Para. [0055]; and see Claim 7 at Page 9).  It is a goal of Crowder to provide a holographic display system and associated operator control 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Schockmel with the teachings of Crowder such that the display generator disclosed by Schockmel is automatically activated only when the vehicle occupant is within a defined operative area assigned to activation of the display generator and operation of the at least one virtual operator control element holographically displayed by the display generator as suggested by Crowder in order to provide selective interaction with the holographic display system without the need for external assistance.

The teachings of Crowder are directed to a holographic display system and associated operator control system implemented outside of a vehicle application.  As such, the teachings of Crowder do not explicitly state that the controller is configured to activate the display generator automatically only when a hand of the vehicle occupant is within a defined operative area.  While one of ordinary skill in the art may have recognized the applicability of the teachings of Crowder to the controller of Schockmel such that a hand of the operator is relied upon in the operator control system disclosed by Schockmel to automatically activate the display generator, neither Schockmel nor Crowder explicitly states that the controller is configured to activate the display generator automatically only when a hand of the vehicle occupant is within a defined operative area.

hand of the vehicle occupant is within a defined operative area, as suggested by Rosenstock, in order to provide the obvious benefit of improved user interfacing and certainty in interacting with an operator control system.

As pertaining to Claim 16, Schockmel discloses a storage medium (i.e., implicit in the display of predetermined virtual control elements; see Para. [0012]), and
wherein the display generator (i.e., a holographic projector and screen) is configured to realize (i.e., display) the holographic display of the at least one virtual operator control element (i.e., a virtual control element) assigned to the at least one function (i.e., a control function) in the assigned display area (i.e., an arbitrarily assigned display area) by displaying a hologram (i.e., a hologram of a virtual control element) correspondingly illuminated (i.e., projected) and retrievable from the storage medium (again, implicit in the display of predetermined virtual control elements; see Para. [0010] and [0012]-[0014]).

As pertaining to Claim 17, Schockmel discloses that the display generator (i.e., a holographic projector and screen) comprises a light source (i.e., inherent in a projector) 

As pertaining to Claim 21, Schockmel discloses a controller (i.e., functional programming and/or implementation of a processor) configured to deactivate the display area automatically, after initiation of the implementation of the at least one function (i.e., after a time limitation) corresponding to the operator control element (i.e., a virtual control element), so that the at least one virtual operator control element (i.e., a virtual control element) is no longer displayed by the display generator (i.e., a holographic projector and screen; see Para. [0015] and note that a projection of any function may only be available for a limited time).

As pertaining to Claim 22, Schockmel discloses a controller (i.e., functional programming and/or implementation of a processor) configured to deactivate the display area automatically, a defined time duration (i.e., a time limitation) after activation of the display area without sensing any gesture (i.e., hand movement) interpreted as an operator control input (see Para. [0015] and note that a projection of a certain function may only be available for a limited time).

As pertaining to Claim 24, Schockmel discloses a method (i.e., a display and virtual interface control method) for operating at least one function (i.e., a control function) in an interior of a vehicle (see Para. [0005]-[0009]), comprising:

detecting and sensing (i.e., via a contactless detection device) at least one gesture (i.e., hand movement) by a vehicle occupant as an operator control input (i.e., a switching or operation intention) of the operator control element (i.e., the virtual control element; see Para. [0016]-[0017] and [0020] with Para. [0010]-[0012]);
interpreting (i.e., via a processor implicit in the functionality of the operator control system) the at least one gesture (i.e., hand movement) as the operator control input (i.e., switching or operation intention) of the operator control element (i.e., a virtual control element); and
initiating an implementation, corresponding to the at least one operator control input (i.e., the switching or operation intention), of the at least one function (i.e., the control function; see Para. [0009]-[0012]).

Schockmel does not explicitly disclose detecting a hand of a user within a defined operative area assigned to a display area such that the holographically displaying the at least one virtual operator control element is initiated after the detecting of the hand within the operative area.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Schockmel with the teachings of Crowder such that a holographic display generator disclosed by Schockmel is automatically activated only after a user is detected within a defined operative area assigned to a display area such that the holographic display generator holographically displays at least one virtual operator control element in the interior of the vehicle after the detecting of the user within the operative area as suggested by Crowder in order to provide selective interaction with the holographic display system without the need for external assistance.

hand of the vehicle occupant is within a defined operative area.  While one of ordinary skill in the art may have recognized the applicability of the teachings of Crowder to the controller of Schockmel such that a hand of the operator is relied upon in the operator control system disclosed by Schockmel to automatically activate the display generator, neither Schockmel nor Crowder explicitly states that the controller is configured to activate the display generator automatically only when a hand of the vehicle occupant is within a defined operative area.
However, in the same field of endeavor, Rosenstock discloses (see Fig. 1 and Fig. 2) a holographic projection display system and associated operator control system for operating at least one function in an interior of a motor vehicle (see Page 1, Para. [0009]), wherein a display generator is configured to holographically display at least one virtual operator control element (see (2) in Fig. 1) assigned to at least one function (see Page 2, Para. [0029]), and a detection and sensing device (i.e., a camera system; see (4, 5) in Fig. 2) is configured to detect at least one gesture by a vehicle occupant as an operator control input (see Page 3, Para. [0034]), wherein a controller is configured to activate a display to provide feedback automatically (i.e., to provide visual feedback) only when a hand and/or a finger (see (3)) of the vehicle occupant is detected within a defined operative area (see (1) in Fig. 1) assigned to activation of the display generator and operation of at least one virtual operator control element (2) displayed by 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Schockmel and Crowder with the teachings of Rosenstock such that the display generator disclosed by Schockmel and Crowder, disclosed to be automatically activated only when the vehicle occupant is within the defined operative area, is automatically activated only when a hand of the vehicle occupant is within a defined operative area, as suggested by Rosenstock, in order to provide the obvious benefit of improved user interfacing and certainty in interacting with an operator control system.

As pertaining to Claim 27, Schockmel discloses that the interpreting comprises comparing the at least one gesture (i.e., hand movement) with gestures (i.e., movements having a known characterization, amplitude, distance, and/or sequence of 

As pertaining to Claim 28, Schockmel discloses a vehicle (see Para. [0004]), comprising:
a chassis (i.e., frame, wheels, and machinery inherent in every vehicle); and
an operator control system (i.e., a display and virtual interface control system) configured to operate at least one function (i.e., a control function) in an interior of the vehicle (see Para. [0005]-[0009]), comprising:
a display generator (i.e., a holographic projector and screen) configured to holographically display at least one virtual operator control element (i.e., a virtual control element) assigned to at least one function (i.e., a control function), after activation of a display area (i.e., after a situation is effected in which the operation of a certain function is necessary and/or makes sense for user control) assigned to the at least one function (i.e., control function) in the interior of the vehicle (see Para. [0013]-[0014]);
a detection and sensing device (i.e., a contactless detection device) configured to detect and sense at least one gesture (i.e., hand movement) by a vehicle occupant as an operator control input (i.e., a switching or operation intention) upon the at least one virtual operator control element (i.e., the virtual control element; see Para. [0016]-[0017] and [0020] with Para. [0010]-[0012]);
a controller (i.e., functional programming and/or implementation of a processor) configured to activate the display generator (i.e., a holographic projector and screen) automatically (i.e., after a situation is effected in which the operation of a certain 
a computing unit (i.e., a processor implicit in the functionality of the operator control system) configured to interpret the at least one gesture (i.e., hand movement) as the operator control input (i.e., switching or operation intention) and to initiate an implementation of the at least one function (i.e., the control function) corresponding to the operator control input (i.e., the switching or operation intention; see Para. [0009]-[0012]).

Schockmel does not explicitly state that the display generator is automatically activated only when a hand of the vehicle occupant is within a defined operative area assigned to activation of the display generator and operation of the at least one virtual operator control element holographically displayed by the display generator.
However, in the same field of endeavor, Crowder discloses (see Fig. 6 and Fig. 21) a holographic display system and associated operator control system (see Page 3, Para. [0046]-[0047]), wherein a holographic display generator is activated automatically (see (2110) in Fig. 21) only when a user is within a defined operative area (i.e., within a given detected proximity of the system) assigned to activation of the display generator and operation of at least one virtual operator control element holographically displayed by the display generator (see Page 8, Para. [0088] with Page 3, Para. [0047] and Page 4, Para. [0055]; and see Claim 7 at Page 9).  It is a goal 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Schockmel with the teachings of Crowder such that the display generator disclosed by Schockmel is automatically activated only when a user of the vehicle occupant is within a defined operative area assigned to activation of the display generator and operation of the at least one virtual operator control element holographically displayed by the display generator as suggested by Crowder in order to provide selective interaction with the holographic display system without the need for external assistance.

The teachings of Crowder are directed to a holographic display system and associated operator control system implemented outside of a vehicle application.  As such, the teachings of Crowder do not explicitly state that the controller is configured to activate the display generator automatically only when a hand of the vehicle occupant is within a defined operative area.  While one of ordinary skill in the art may have recognized the applicability of the teachings of Crowder to the controller of Schockmel such that a hand of the operator is relied upon in the operator control system disclosed by Schockmel to automatically activate the display generator, neither Schockmel nor Crowder explicitly states that the controller is configured to activate the display hand of the vehicle occupant is within a defined operative area.
However, in the same field of endeavor, Rosenstock discloses (see Fig. 1 and Fig. 2) a holographic projection display system and associated operator control system for operating at least one function in an interior of a motor vehicle (see Page 1, Para. [0009]), wherein a display generator is configured to holographically display at least one virtual operator control element (see (2) in Fig. 1) assigned to at least one function (see Page 2, Para. [0029]), and a detection and sensing device (i.e., a camera system; see (4, 5) in Fig. 2) is configured to detect at least one gesture by a vehicle occupant as an operator control input (see Page 3, Para. [0034]), wherein a controller is configured to activate a display to provide feedback automatically (i.e., to provide visual feedback) only when a hand and/or a finger (see (3)) of the vehicle occupant is within a defined operative area (see (1) in Fig. 1) assigned to activation of the display generator and operation of at least one virtual operator control element (2) displayed by the display generator (see Page 1, Para. [0011] and [0013]-[0014]; and Page 2, Para. [0029] and [0032]).  Rosenstock discloses a means of allowing an occupant of a motor vehicle to immediately recognize the boundaries of an operator control space by providing visual feedback to the vehicle occupant via a display generator automatically only when a hand or a finger of the vehicle occupant is identified as being with a defined operative area.  This provides the obvious benefit of improved user interfacing and certainty in interacting with an operator control system (see Page 1, Para. [0007]).  The teachings of Rosenstock are clearly applicable to the holographic projection display system and associated operator control system disclosed by Schockmel and Crowder 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Schockmel and Crowder with the teachings of Rosenstock such that the display generator disclosed by Schockmel and Crowder, disclosed to be automatically activated only when the vehicle occupant is within the defined operative area, is automatically activated only when a hand of the vehicle occupant is within a defined operative area, as suggested by Rosenstock, in order to provide the obvious benefit of improved user interfacing and certainty in interacting with an operator control system.

As pertaining to Claim 29, Schockmel discloses that the operator control system further comprises a storage medium (i.e., implicit in the display of predetermined virtual control elements; see Para. [0012]), and
wherein the display generator (i.e., a holographic projector and screen) is configured to realize (i.e., display) the holographic display of the at least one virtual operator control element (i.e., a virtual control element) assigned to the at least one function (i.e., a control function) in the assigned display area (i.e., an arbitrarily assigned display area) by displaying a hologram (i.e., a hologram of a virtual control element) correspondingly illuminated (i.e., projected) and retrievable from the storage medium (again, implicit in the display of predetermined virtual control elements; see Para. [0010] and [0012]-[0014]).

As pertaining to Claim 33, Schockmel discloses a controller (i.e., functional programming and/or implementation of a processor) configured to deactivate the display area automatically at least one of a defined time duration (i.e., a time limitation) after activation of the display area without sensing any gesture (i.e., hand movement) interpreted as an operator control input, and after initiation of the implementation of the at least one function (i.e., after a time limitation) corresponding to the operator control input (i.e., a switching or operation intention), so that the at least one virtual operator control element (i.e., a virtual control element) is no longer displayed by the display generator (i.e., a holographic projector and screen; see Para. [0015] and note that a projection of any function may only be available for a limited time).

As pertaining to Claim 35, Schockmel discloses that prior to the activation of the display generator (i.e., a holographic projector and screen), the at least one virtual operator control element (i.e., a virtual control element) is not displayed in the display area, thereby reducing distraction of a driver of the vehicle (i.e., before a situation is effected in which the operation of a certain function is necessary and/or makes sense for user control, the display generator does not display a virtual operator control element; see Para. [0014]).

As pertaining to Claim 36, Schockmel discloses that prior to the activation of the display generator (i.e., a holographic projector and screen), the at least one virtual operator control element (i.e., a virtual control element) is not displayed in the display area, thereby reducing distraction of a driver of the vehicle (i.e., before a situation is 

As pertaining to Claim 37, Rosenstock discloses (see Fig. 1 and Fig. 2) that just a finger of the hand (see (3)) is detected in the operative area (1; again, see Page 1, Para. [0011] and [0013]-[0014]; and Page 2, Para. [0029] and [0032]).  


Claims 18, 19, 23, 25, 26, 30, 31, and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Schockmel in view of Crowder in view of Rosenstock and further in view of Iino (US 4,967,191).

As pertaining to Claim 18, none of Schockmel, Crowder, and Rosenstock explicitly describes the structural configuration of the disclosed optical projection system.  That is, none of Schockmel, Crowder, and Rosenstock disclose that the claimed display generator comprises a light source and an optical projection system, wherein the light source is a laser.
However, in the same field of endeavor, Iino discloses (see Figs. 3A and 3B along with Fig. 4) a well-known implementation of a display generator configured to holographically display at least one virtual image in an interior of a vehicle (see Col. 1, Ln. 10-14), wherein the display generator comprises a light source (see (40) in Fig. 4) and an optical projection system (see (21) in Fig. 3A), and wherein the light source 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Schockmel, Crowder, and Rosenstock with the teachings of Iino such that the display generator disclosed by Schockmel, Crowder, and Rosenstock comprises a laser light source and an optical projection system as suggested by Iino in order to allow for an increased field of vision through the windshield of the vehicle and improved quality of visual display images even in an environment of interfering ambient light.

As pertaining to Claim 19, none of Schockmel, Crowder, and Rosenstock explicitly describes the structural configuration of the disclosed optical projection system.  That is, none of Schockmel, Crowder, and Rosenstock disclose that the optical projection system comprises at least one holographic photographic plate on which a hologram that images the at least one virtual operator control element is recorded.
However, in the same field of endeavor, Iino discloses (see Figs. 3A and 3B along with Fig. 4) a well-known implementation of a display generator configured to holographically display at least one virtual image in an interior of a vehicle (see Col. 1, Ln. 10-14), wherein the display generator comprises a light source (see (40) in Fig. 4) and an optical projection system (see (21) in Fig. 3A), and wherein the light source (again, see (40) in Fig. 4) is a laser, and the optical projection system (see (21) in Fig. 3A) comprises at least one holographic photographic plate (see (27A) in Fig. 3B) on which a hologram that images the at least one virtual image is recorded (see Col. 2, Ln. 66-67 through Col. 3, Ln. 1-4; Col. 3, Ln. 14-16; and Col, 3, Ln. 53-62 in combination with Col. 4, Ln. 11-12 and Col. 4, Ln. 25-39).  Iino further discloses that the vehicle has a front roof console (see Fig. 3A) and a dashboard (see Fig. 3B), wherein at least one of a detection and sensing device and a display generator (see (21) in Fig. 3A and (40) in Fig. 4) is disposed proximate to the front roof console of the vehicle (again, see Fig. 3A), and wherein the display generator (again, see (21) in Fig. 3A and (40) in Fig. 4) displays the at least one virtual image proximate to the dashboard of the vehicle (see Fig. 3B; and see Col. 2, Ln. 16-25).  It is a goal of Iino to provide a holographic display generator in a vehicle that allows for an increased field of vision through the 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Schockmel, Crowder, and Rosenstock with the teachings of Iino such that the optical projection system disclosed by Schockmel, Crowder, and Rosenstock comprises at least one holographic photographic plate on which a hologram that images the at least one virtual operator control element is recorded as suggested by Iino in order to allow for an increased field of vision through the windshield of the vehicle and improved quality of visual display images even in an environment of interfering ambient light.

As pertaining to Claim 23, none of Schockmel, Crowder, and Rosenstock explicitly describes that the vehicle has a front roof console and a dashboard, wherein at least one of the detection and sensing device and the display generator is disposed proximate to the front roof console of the vehicle, and wherein the display generator displays the at least one virtual operator control element assigned to the at least one function proximate to the dashboard of the vehicle.
However, in the same field of endeavor, Iino discloses (see Figs. 3A and 3B along with Fig. 4) a well-known implementation of a display generator configured to holographically display at least one virtual image in an interior of a vehicle (see Col. 1, Ln. 10-14), wherein the display generator comprises a light source (see (40) in Fig. 4) and an optical projection system (see (21) in Fig. 3A), and wherein the light source (again, see (40) in Fig. 4) is a laser, and the optical projection system (see (21) in 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Schockmel, Crowder, and Rosenstock with the teachings of Iino such that the at least one of the detection and sensing device and the display generator as disclosed by Schockmel, Crowder, and Rosenstock is disposed proximate to the front roof console of the vehicle as suggested by Iino, and wherein the display generator as disclosed by Schockmel, Crowder, and Rosenstock displays the at least one virtual operator control element assigned to the at least one function proximate to the dashboard of the vehicle as suggested by Iino in order to allow for an increased field of vision through the windshield 

As pertaining to Claim 25, none of Schockmel, Crowder, and Rosenstock explicitly discloses providing a recording containing at least one hologram of the at least one operator control element.
However, in the same field of endeavor, Iino discloses (see Figs. 3A and 3B along with Fig. 4) a well-known implementation of a display generator configured to holographically display at least one virtual image in an interior of a vehicle (see Col. 1, Ln. 10-14), wherein the display generator comprises a light source (see (40) in Fig. 4) and an optical projection system (see (21) in Fig. 3A), and wherein the light source (again, see (40) in Fig. 4) is a laser, and the optical projection system (see (21) in Fig. 3A) comprises at least one holographic photographic plate (see (27A) in Fig. 3B) on which a hologram that images the at least one virtual image is recorded (see Col. 2, Ln. 66-67 through Col. 3, Ln. 1-4; Col. 3, Ln. 14-16; and Col, 3, Ln. 53-62 in combination with Col. 4, Ln. 11-12 and Col. 4, Ln. 25-39).  Iino further discloses that the vehicle has a front roof console (see Fig. 3A) and a dashboard (see Fig. 3B), wherein at least one of a detection and sensing device and a display generator (see (21) in Fig. 3A and (40) in Fig. 4) is disposed proximate to the front roof console of the vehicle (again, see Fig. 3A), and wherein the display generator (again, see (21) in Fig. 3A and (40) in Fig. 4) displays the at least one virtual image proximate to the dashboard of the vehicle (see Fig. 3B; and see Col. 2, Ln. 16-25).  It is a goal of Iino to provide a holographic display generator in a vehicle that allows for an increased field of vision through the 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Schockmel, Crowder, and Rosenstock with the teachings of Iino such that the optical projection system disclosed by Schockmel, Crowder, and Rosenstock comprises at least one holographic photographic plate on which a hologram that images the at least one virtual operator control element is recorded as suggested by Iino in order to allow for an increased field of vision through the windshield of the vehicle and improved quality of visual display images even in an environment of interfering ambient light.

As pertaining to Claim 26, Iino discloses (see Figs. 3A and 3B along with Fig. 4) that holographically displaying comprises correspondingly illuminating the at least one hologram of the at least one operator control element (see Col. 2, Ln. 66-67 through Col. 3, Ln. 1-4; Col. 3, Ln. 14-16; and Col, 3, Ln. 53-62 in combination with Col. 4, Ln. 11-12 and Col. 4, Ln. 25-39).  

As pertaining to Claim 30, Schockmel discloses that the display generator (i.e., a holographic projector and screen) comprises an optical projection system (see Para. [0013]).  None of Schockmel, Crowder, and Rosenstock explicitly describes the structural configuration of the disclosed optical projection system.  That is, none of Schockmel, Crowder, and Rosenstock disclose that the display generator comprises a laser and an optical projection system.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Schockmel, Crowder, and Rosenstock with the teachings of Iino such that the display generator disclosed by Schockmel, Crowder, and Rosenstock comprises a laser light source and 

As pertaining to Claim 31, again Iino discloses (see Figs. 3A and 3B along with Fig. 4) that the optical projection system (see (21) in Fig. 3A) comprises at least one holographic photographic plate (see (27A) in Fig. 3B) on which a hologram that images the at least one virtual image is recorded (again, see Col. 2, Ln. 66-67 through Col. 3, Ln. 1-4; Col. 3, Ln. 14-16; and Col, 3, Ln. 53-62 in combination with Col. 4, Ln. 11-12 and Col. 4, Ln. 25-39).

As pertaining to Claim 34, none of Schockmel, Crowder, and Rosenstock explicitly describes that the vehicle has a front roof console and a dashboard, wherein at least one of the detection and sensing device and the display generator is disposed proximate to the front roof console of the vehicle, and wherein the display generator displays the at least one virtual operator control element assigned to the at least one function proximate to the dashboard of the vehicle.
However, in the same field of endeavor, Iino discloses (see Figs. 3A and 3B along with Fig. 4) a well-known implementation of a display generator configured to holographically display at least one virtual image in an interior of a vehicle (see Col. 1, Ln. 10-14), wherein the display generator comprises a light source (see (40) in Fig. 4) and an optical projection system (see (21) in Fig. 3A), and wherein the light source (again, see (40) in Fig. 4) is a laser, and the optical projection system (see (21) in 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Schockmel, Crowder, and Rosenstock with the teachings of Iino such that the at least one of the detection and sensing device and the display generator as disclosed by Schockmel, Crowder, and Rosenstock is disposed proximate to the front roof console of the vehicle as suggested by Iino, and wherein the display generator as disclosed by Schockmel, Crowder, and Rosenstock displays the at least one virtual operator control element assigned to the at least one function proximate to the dashboard of the vehicle as suggested by Iino in order to allow for an increased field of vision through the windshield .


(2) Response to Argument

	In the Appeal Brief filed 09 February 2021, the appellant has argued that none of the references relied upon by the examiner in the Final Rejection mailed 10 November 2020, specifically Schockmel et al. (hereinafter “Schockmel” US 2004 / 0104948), Crowder et al. (hereinafter “Crowder” US 2016 / 0267577), and Rosenstock et al. (hereinafter “Rosenstock” US 2015 / 0234470), alone or in combination, teach or fairly suggest the “operator control system for operating at least one function in an interior of a vehicle” as recited in independent Claim 15 (see Appeal Brief at Page 2, and note that the “operator control system” of Claim 15 is erroneously referenced as Claim 28), the “method for operating at least one function in an interior of a vehicle” including an “interpreting” step comprising “comparing… at least one gesture with gestures stored in and retrieved from a storage unit” as recited in independent Claim 24 and dependent Claim 27 (see Appeal Brief at Pages 2 and 3), and the “vehicle” comprising “an operator control system for operating at least one function in an interior of a vehicle” as recited in independent Claim 28 (see Appeal Brief at Pages 3 and 4).  The examiner respectfully disagrees.  In this regard, the examiner respectfully maintains that the combined teachings of Schockmel, Crowder, and Rosenstock as relied upon in the Final Rejection Claim 15, independent Claim 24 along with dependent Claim 27, and independent Claim 28.
	To provide context for the appellant’s arguments as well as the position maintained by the examiner, the examiner submits the following remarks.  In response to a Non-Final Rejection mailed 15 April 2020 containing rejections under 35 U.S.C. 112(a) as well as rejections under 35 U.S.C. 103, the appellant filed a Notice of Appeal and subsequent Appeal Brief on 04 September 2020.  After consideration of the appellant’s arguments in the Appeal Brief of 04 September 2020, and in an attempt to further prosecution in the application, prosecution was reopened by the examiner and a Final Rejection was mailed 10 November 2020 that was believed to address the issues raised by the appellant in the Appeal Brief filed 04 September 2020.  The instant Appeal Brief received 09 February 2021 is directed to the Final Rejection mailed 10 November 2020, but largely maintains the position taken by the appellant in the Appeal Brief received 04 September 2020.
Firstly, the appellant asserted in the Appeal Brief received 04 September 2020 at Pages 4 through 6, that previously held rejections under 35 U.S.C. 112(a) in the Non-Final Rejection mailed 15 April 2020 were in error as related to the claimed feature of “a controller configured to activate the display generator automatically only when a hand of the vehicle occupant is within a defined operative area….”  Specifically, the appellant suggested that because the examiner turned to the “originally filed specification” in search of support for the claimed invention, instead of the “Substitute Specification filed January 12, 2018,” the examiner overlooked the supporting description for the claimed invention, as the difference between the “originally filed specification” and the Claim 37, as pertaining to the detection of “at least a finger of the hand,” because the examiner has previously taken the position that Claim 37 was supported by the originally filed specification.  In this same regard, the appellant argued that the examiner had acknowledged that “the originally filed specification does provide for the detection of ‘a hand’ as an example means of automatically activating a ‘display generator,’” and yet the examiner had asserted that “the originally filed specification does not limit the automatic activation of the ‘display generator’ to only a hand of a vehicle occupant.’”  Along these same lines, the appellant argued that the examiner “disregards what a person of ordinary skill in the art, if not the Examiner, would know about how patent applications are written throughout the world” and that to “interpret the specification of a patent application as if the person reading the specification had never seen a patent application before, which seems to be the standard used by the Examiner, is inconsistent with the requirements” of 35 U.S.C. 112(a).  
While the examiner did not necessarily agree with the interpretations provided by the appellant, the examiner did ultimately agree with the appellant that the originally filed disclosure did appear to provide support for the claimed invention.  The examiner Pages 3 through 8 that:

“The claimed invention does not define a sensing mechanism for providing the functionality of the claimed “controller,” so the claimed functionality itself must be relied upon to determine the implied sensing mechanism.  In this regard, it must be evident from the claimed functionality of the “controller” what exactly the “controller” is relying upon to “automatically” active [activate] the claimed “display generator.”  As recited in the claims, the display generator is automatically activated “only when a hand of the vehicle occupant is within a defined operative area.”  As suggested… the implied sensing mechanism relied upon by the claimed “controller” must include a means for detecting and unambiguously identifying specifically a “hand of the vehicle occupant,” or as claimed in Claim 37, “just a finger of the hand” of the “vehicle occupant.”  In the Substitute Specification at Paragraph [0018], a “possible configuration” is described in which “the display area is automatically activated only when an element performing the gestures, in particular a hand of the vehicle occupant, enters a defined operative area…” which means “the display area is activated only when e.g. a hand enters the operative area….”  The Substitute Specification at Paragraph [0029] describes that a “sensor for sensing an activation of the display area can be e.g. an optical unit such as a camera, for example, which is designed to detect as soon as e.g. a hand of a vehicle occupant passes into the operative area assigned to the display area, whereby the display area is activated.”  This paragraph goes on to state that “the holographic display… is effected automatically as necessary or automatically as soon as an executive element such as e.g. a hand passes into an operative area….”  These paragraphs are replete with suggestive language with respect to the requirements of the implied sensing mechanism, such as “e.g.,” “for example,” and “such as.”  In this regard, it is not immediately clear that the “controller” must necessarily rely upon a sensing mechanism that is utilized to determine that exactly a hand of a vehicle occupant has entered the “defined operative area” and discriminate the hand from any other object.  However… the examiner agrees that these paragraphs do provide for one plausible “possible configuration” of the disclosed invention that includes a camera as a sensing mechanism to be implemented in combination with the claimed “controller,” and the camera can “in particular” detect and identify a hand of a vehicle occupant, using some known but undisclosed processing functionality in the art, in order to “activate the display generator automatically.”  As implied by the disclosure, again using undisclosed processing functions implied to be known in the art, the claimed “controller” is configured to specifically detect and identify at least “a hand of the vehicle occupant” or, as pertaining to Claim 37, “just a finger of the hand” (see the Substitute Specification at Paragraph [0038]), and subsequently “activate the display generator automatically only when a hand” or “just a finger” of the “vehicle occupant is within a defined operative area.”  Therefore, the examiner withdraws the previously held 35 U.S.C. 112(a) rejections….  The examiner further interprets the claimed controller as requiring a sensing mechanism for identifying and distinguishing a “hand” or “just a finger” of a vehicle occupant from other “executive elements.””

only when a hand of the vehicle occupant is within a defined operative area assigned to activation of the display generator” as recited in independent Claim 15, and similarly recited functionally in independent Claims 24 and 28, is the focus of the appellant’s argument in both the Appeal Brief filed 04 September 2020 at Pages 6 through 9 and the Appeal Brief filed 09 February 2021 at Pages 4 through 10.  
In this regard, with respect to the 35 U.S.C. 103 rejections held by the examiner in the Final Rejection mailed 10 November 2020, the appellant has largely maintained arguments in the Appeal Brief filed 09 February 2021 that one of ordinary skill in the art would not have recognized, given “the combined teachings of Schockmel et al. and Crowder et al. in the context of a ‘vehicle occupant’” that “proximity detection suggested by Crowder et al. would be applicable to the detection of a hand of a user in proximity to the holographic display system” (see Appeal Brief filed 09 February 2021 at Page 5).  The appellant has further maintained the argument that the combined teachings of Schockmel and Crowder do not suggest a “display generator” that is “automatically activated only when the vehicle occupant is within a defined operative area” as neither Schockmel nor Crowder mention a “vehicle occupant” (see Appeal Brief filed 09 February 2021 at Page 5).  The appellant has further maintained the argument that one of ordinary skill in the art would not be motivated to combine the teachings of Schockmel with the teachings of Crowder as there is nothing to “provide the requisite incentive to make the modifications to the activation system described in Crowder et al. to a system controlling a vehicle” (see Appeal Brief filed 09 February 2021 at Pages 5 and 6).  In addition to these arguments maintained by the appellant, the appellant has 
Schockmel discloses an operator control system, as a display and virtual interface control system, for operating at least one control function in an interior of a vehicle (see Para. [0005]-[0009]).  In this regard, Schockmel discloses a display generator in the form of a holographic projector and screen configured to holographically display at least one virtual operator control element assigned to at least one control function (see Para. [0013]-[0014]).  Schockmel further discloses a contactless detection and sensing device configured to detect and sense at least one gesture in the form of one or more hand movements by a vehicle occupant or “operator” as an operator control input upon the at least one virtual operator control element (see Para. [0016]-[0017] and [0020] with Para. [0010]-[0012]).  Schockmel further discloses a controller in the form of functional programming and/or implementation of a processor configured to activate the display generator, namely the holographic projector and screen, automatically after a situation is effected in which the operation of a certain 
The examiner admits that Schockmel does not disclose a controller configured to activate the display generator automatically only when a hand of the vehicle occupant is within a defined operative area assigned to activation of the display generator and operation of the at least one virtual operator control element holographically displayed by the display generator.
However, in this regard, Crowder discloses (see Fig. 6 and Fig. 21) a holographic display system and associated operator control system (see Page 3, Para. [0046]-[0047]), wherein a holographic display generator is activated automatically (see (2110) in Fig. 21) only when a “user” is within a defined operative area associated with a given 
While the teachings of Crowder are not directed to a vehicle application, the examiner respectfully maintains that one of ordinary skill in the art would have been motivated to combine the teachings of Schockmel with the teachings of Crowder, without the need for the appellant’s disclosure, as a means of providing selective interaction with a holographic display system without the need for external assistance.  The examiner respectfully maintains that this is the “requisite incentive to make the modifications to the activation system” of Schockmel.  In this regard, it is an expressed goal of Crowder to provide for such a system to improve a user interface with a holographic display system and associated operator control system (see Page 8, Para. [0090]).  One of ordinary skill in the art plainly would have appreciated that the display generator disclosed by Schockmel can be automatically activated when a vehicle occupant gestures within a defined operative area assigned to activation of the display generator and operation of the at least one virtual operator control element holographically displayed by the display generator as suggested by Crowder.  Thus, the examiner respectfully maintains that one of ordinary skill in the art would, in fact, have recognized given the combined teachings of Schockmel and Crowder “in the context of a ‘vehicle occupant’” that the “proximity detection” disclosed by Crowder would be applicable to the detection of a hand of a user or vehicle operator, as disclosed by Schockmel, in proximity to the holographic display system as a means of providing 
Still, neither the teachings of Schockmel nor the teachings of Crowder explicitly state that the controller is configured to activate the display generator automatically only when a hand of the vehicle occupant, specifically, is within a defined operative area.  While one of ordinary skill in the art may have recognized the applicability of the teachings of Crowder to the controller of Schockmel such that a hand of the operator is relied upon in the operator control system disclosed by Schockmel to automatically activate the display generator, the examiner directs attention to the teachings of Rosenstock to fill in the gaps of the combined teachings of Schockmel and Crowder.
Rosenstock discloses (see Fig. 1 and Fig. 2) a holographic projection display system and associated operator control system for operating at least one function in an interior of a motor vehicle (see Page 1, Para. [0009]), wherein a display generator is configured to holographically display at least one virtual operator control element (see (2) in Fig. 1) assigned to at least one function (see Page 2, Para. [0029]), and a detection and sensing device (i.e., a camera system; see (4, 5) in Fig. 2) is configured 
The examiner respectfully maintains that Rosenstock plainly suggests the implementation of a “defined operative area” and a controller configured to activate a display function automatically only when a hand or a finger of a vehicle occupant is identified as being within the defined operative area.  Rosenstock suggests the obvious benefit of improved user interfacing and certainty in interacting with an operator control system (see Page 1, Para. [0007]).  As such, the examiner respectfully maintains that the teachings of Rosenstock are clearly applicable to the holographic projection display system and associated operator control system disclosed by Schockmel and Crowder as a means of providing improved user interfacing and certainty in interacting the operator control system.  In this regard, the examiner respectfully maintains that the combined teachings of Schockmel, Crowder, and Rosenstock plainly suggest the claimed “defined operative area” assigned to “activation of the display generator” only when a hand of the vehicle occupant is within the claimed “defined operative area.”  The examiner additionally respectfully points out that the teachings of Rosenstock also suggest a means of interpreting hand and/or finger gestures by comparing at least one gesture with gestures stored in and retrieved from a storage unit (see Fig. 2 and Claim 27, the examiner respectfully points out that Rosenstock defines that which is necessarily suggested by the teachings of Schockmel in order to interpret gestures from arm, hand, and/or finger movements.
For these reasons, the rejection of Claims 15-19, 21-31, and 33-37 should be maintained.

Conclusion

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/JASON M MANDEVILLE/Primary Examiner, Art Unit 2622          
                                                                                                                                                                                              
Conferees:
/ALEXANDER EISEN/Supervisory Patent Examiner, Art Unit 2622                                                                                                                                                                                                        
/AMARE MENGISTU/Supervisory Patent Examiner, Art Unit 2623                                                                                                                                                                                                                                                                                                                                                                                                    
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a),